RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s remarks filed on 8/11/2021 have been received. In the response filed on 8/11/2021 no were amended or added.
 Claims 24-28, 31-33, 38, and 39 are pending. Claims 1-23, 29-30, and 34-37 are canceled. Claims 24-28, 31-33, 38, and 39 are rejected.

Examiner’s Comment
In the Pre-Appeal conference conducted on 3/9/2020, examiner commented that MPEP 2106.04(c) I C states that “For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process”. 
Notwithstanding the guidance provided in MPEP 2106.04(c) I C, the conferees directed the examiner to make a new ground of rejection under 35 USC 101 (based upon recitation of a natural product) on both the product and the method claims. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-28, 31-33, 38, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon ("product of nature") without significantly more. 
The claims recite an infant formula comprising (a) 39 - 46 mg phenylalanine per 100 ml, and having a weight ratio of phenylalanine to the sum of isoleucine, leucine, valine, tryptophan, tyrosine, and methionine of from 1:7.237 (0.138) to 1:10.810 (0.0925); (b) 5.0-7.8 g isoleucine per 100 g protein, 6.6-10.4 g leucine per 100 g protein, 0.7-1.1 g tryptophan per 100 g protein, 5.0-7.8 g tyrosine per 100 g protein, 5.2-8.1 g valine per 100 g protein, 1.8-2.8 g methionine per 100 g protein; and, optionally, (c) 3.2-5.0 g threonine per 100 g protein, wherein the infant formula comprises a protein level of:(i) 0.9 to 1.4 g of protein per 100 mL of infant formula.
This judicial exception is not integrated into a practical application. As evidenced by Secretin, US 2012/0015077 A1, human milk comprises phenylalanine, Isoleucine, leucine, tryptophan, tyrosine, valine, methionine, threonine, and protein (para 0025, Table 2). As evidenced by Zhang et al., Amino Acid Profiles in Term and Preterm Human Milk through Lactation: A Systematic Review, human milk comprises phenylalanine, Isoleucine, leucine, tryptophan, tyrosine, valine, methionine, threonine, and protein (p. 4807, Table 4). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product. MPEP 2106.04(c) II. A. 
The claims recite infant formula comprising various concentrations of the amino acids. The naturally occurring counterpart is human milk. As discussed above, human milk comprises phenylalanine, Isoleucine, leucine, tryptophan, tyrosine, valine, methionine, threonine, and protein (see Secretin, US 2012/0015077 A1, para 0025, Table 2). As evidenced by Zhang et al., the amounts of amino acid concentrations change during various lactation stages (p. 4807, Table 4).
The markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart. MPEP 
To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. In order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. MPEP 2106.04(c) II. C. In the present case, the claimed nature-based product and its counterpart have the biological function of providing nutrition to the infant to allow proper growth and development. The applicant has not caused the claimed invention to possess at least one characteristic that is different. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28, 31-33, 38, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Goudoever et al., US 2013/0079276 A1; in view of Zhang et al., Amino Acid Profiles in Term and Preterm Human Milk through Lactation: A Systematic Review; Huang et al., The Essential Amino Acid Requirements of Infants; Roberts et al., The Effect of Graded Intake of Glycyl-L-Tyrosine on Phenylalanine and Tyrosine Metabolism in Parenterally Fed Neonates with an Estimation of Tyrosine Requirement; and Pratt et al., The Threonine Requirement of the Normal Infant. 



Product Claims 24-28
Regarding claim 24: Van Goudoever suggests a formula (composition, para 0008) having essential amino acids (para 0015). Van Goudoever discloses essential amino acid requirements in infant is important because excessive or deficient intake might lead to long term morbidity or suboptimal growth and impaired neurodevelopment (para 0002). Van Goudoever discloses essential amino acids must be administered in the right proportions or protein synthesis will be reduced (para 0015). 

39-46 mg phenylalanine per 100 ml (claim 24, ln. 2)
Van Goudoever discloses exemplary compositions having phenylalanine (Example 3, para 0060; Example 4, para 0061). 
Van Goudoever does not disclose the amount of phenylalanine is 39-46 mg phenylalanine per 100 ml. 
Zhang is drawn to amino acid profile in human milk through lactation (abstract). Zhang discloses protein quality and quantity are key aspects of the nutritional value of infant feedings (p. 4801, Introduction). Zhang discloses advances in infant nutrition composition and functionality often begin with a more thorough understanding of human milk (p. 4801, last para). Zhang discloses milk comprises phenylalanine (Phe) in amounts of 39.0 mg/100 ml, 43.9 mg/100 ml, 46.0 mg/100 ml, and 59.2 mg/100 ml (p. 4807, Table 4). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an infant formula with phenylalanine, as taught in Van Goudoever, wherein the amount of phenylalanine is between about 39.0 and 59.2 mg/100 ml, as taught in Zhang, to obtain a formula comprising administering phenylalanine in amounts of between about 39.0 and 59.2 mg/100 ml. One of ordinary skill in the art at the time of invention would have been motivated to administer phenylalanine in amounts of between about 39.0 and 59.2 mg/100 ml to meet the nutritional needs of the infant. 

(b) 5.0-7.8 g isoleucine per 100 g protein (claim 24, ln. 5)
Van Goudoever discloses total protein content in infant formula is preferably between 1.3 and 1.9 g protein/100 kcal, even more preferably between 1.3 and 1.8 g 
Van Goudoever suggests between about 4.74 and 13.85 g isoleucine per 100 g protein. 
Samples calculation: (90 mg isoleucine/100 kcal)*(100 kcal/1.3 g protein)*(1 g isoleucine/1000 mg isoleucine)*(100 g isoleucine/100 g protein)=6.92 g isoleucine/100 g protein

1.3 g protein/100kcal
1.8 g protein/100kcal
1.9 g protein/100kcal
90 mg isoleucine /100kcal
6.92 g isoleucine/100 g protein
5.00 g isoleucine/100 g protein
4.74 g isoleucine/100 g protein
95 mg isoleucine /100kcal
7.31 g isoleucine/100 g protein
5.28 g isoleucine/100 g protein
5.00 g isoleucine/100 g protein
100 mg isoleucine /100kcal
7.69 g isoleucine/100 g protein
5.56 g isoleucine/100 g protein
5.26 g isoleucine/100 g protein
150 mg isoleucine /100kcal
11.54 g isoleucine/100 g protein
8.33 g isoleucine/100 g protein
7.89 g isoleucine/100 g protein
170 mg isoleucine /100kcal
13.08 g isoleucine/100 g protein
9.44 g isoleucine/100 g protein
8.95 g isoleucine/100 g protein
180 mg isoleucine /100kcal
13.85 g isoleucine/100 g protein
10.00 g isoleucine/100 g protein
9.47 g isoleucine/100 g protein


6.6-10.4 g leucine per 100 g protein (claim 24, ln. 5)
Van Goudoever discloses total protein content in infant formula is preferably between 1.3 and 1.9 g protein/100 kcal, even more preferably between 1.3 and 1.8 g protein/100 kcal (para 0019). Van Goudoever discloses between 120 and 260 mg leucine per 100 kcal in the total composition, preferably between 120 and 180 mg leucine per 100 kcal (para 0007). 
With respect to the g leucine/100 g protein, Van Goudoever suggests between about 6.32 and 20.00 g leucine per 100 g protein. 
Samples calculation: (120 mg leucine/100 kcal)*(100 kcal/1.3 g protein)*(1 g leucine/1000 mg leucine)*(100 g leucine/100 g protein)=9.23 g leucine/100 g protein

1.3 g protein/100kcal
1.8 g protein/100kcal
1.9 g protein/100kcal
120 mg leucine /100kcal
9.23 leucine/100 g protein
6.67 leucine/100 g protein
6.32 leucine/100 g protein
130 mg leucine /100kcal
10.00 leucine/100 g protein
7.22 leucine/100 g protein
6.84 leucine/100 g protein
160 mg leucine /100kcal
12.31 leucine/100 g protein
8.89 leucine/100 g protein
8.42 leucine/100 g protein
180 mg leucine /100kcal
13.85 leucine/100 g protein
10.00 leucine/100 g protein
9.47 leucine/100 g protein
260 mg leucine /100kcal
20.00 leucine/100 g protein
14.44 leucine/100 g protein
13.68 leucine/100 g protein


0.7-1.1 g tryptophan per 100 g protein (claim 24, ln. 6)
Van Goudoever discloses essential amino acids must be administered in the right proportions or protein synthesis will be reduced (para 0015). Van Goudoever discloses exemplary compositions having tryptophan (Example 3, para 0060; Example 4, para 0061). 
Van Goudoever does not disclose 0.7-1.1 g tryptophan per 100 g protein. 
Huang is drawn to the amino acid requirements of infants. Huang discloses the importance of nutrition during early life (p. 9, top para). Huang discloses early nutrition has a programming effect on health in later life, and is associated with obesity, coronary heart disease, neurodevelopmental outcome, cardiovascular and allergic diseases in later life (p. 9, top para). Huang discloses nine amino acids are classified essential since they cannot be synthesized de novo by the human body, and must be provided by the diet (p. 9, 2nd para). Huang discloses providing infants with sufficient amount of amino acids is essential for growth, since the protein synthesis rate is limited by the first limiting essential amino acid in the diet (p. 9, last para). Huang discloses excess of amino acid intake is a burden on the immature kidneys and liver (p. 10, top para). Huang discloses it is crucial to supply a balanced amount of amino acids in an optimal composition to the infants (p. 10). Huang discloses tryptophan is not only an essential amino acid, it also serves as a precursor in the serotonin and the kynurenine pathways 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an infant formula with tryptophan, as taught in Van Goudoever, wherein the amount of tryptophan is between about 15 to 31 mg/kg/d, as taught in Huang, to obtain a formula comprising tryptophan in amounts of between about 15 to 31 mg/kg/d. One of ordinary skill in the art at the time of invention would have been motivated to use tryptophan in amounts of between about 15-31 mg/kg/d to meet the nutritional needs of the infant.
With respect to the g tryptophan/100 g protein, Van Goudoever in combination with Huang suggests between about 0.67 to about 2.58 g tryptophan per 100 g protein. 
Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). Van Goudoever discloses less than 1.5 g protein per 100 ml, more preferably between 0.8 and 1.35 g per 100 ml (para 0023).
Huang discloses tryptophan requirement range of 15 to 31 mg/kg/d (p. 95). 
Sample Calculation: (15 mg tryptophan/kg*d)*(100 ml/0.8 g protein)*(kg*d/150 ml formula)*(1 g tryptophan/1000 mg tryptophan)*(100 g tryptophan/100g protein)=1.25 g tryptophan/100 g protein

Van Goudoever
0.8 g protein/100 ml
1.35 g protein/100 ml
1.5 g protein/100 ml
Huang 



15 mg tryptophan /kg*d
1.25 g tryptophan/100 g protein
0.74 g tryptophan/100 g protein
0.67 g tryptophan/100 g protein
31 mg tryptophan /kg*d
2.58 g tryptophan/100 g protein
1.53 g tryptophan/100 g protein
1.38 g tryptophan/100 g protein


5.0-7.8 g tyrosine per 100 g protein (claim 24, ln. 6)
Van Goudoever discloses exemplary compositions having tyrosine (Example 3, para 0060; Example 4, para 0061). 
Van Goudoever does not disclose 5.0-7.8 g tyrosine per 100 g protein. 
st full para). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an infant formula with tyrosine, as taught in Van Goudoever, wherein the amount of tyrosine is between about 50 and 120 mg/kg*d, as taught in Roberts, to obtain a formula comprising tryptophan in amounts of between about 50 and 120 mg/kg*d. One of ordinary skill in the art at the time of invention would have been motivated to use tryptophan in amounts of between about 50 and 120 mg/kg*d to meet the nutritional needs of the infant.
With respect to the g tyrosine/100 g protein, Van Goudoever in combination with Roberts suggests between about 2.22 to about 10.0 g tyrosine per 100 g protein. 
Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). Van Goudoever discloses less than 1.5 g protein per 100 ml, more preferably between 0.8 and 1.35 g per 100 ml (para 0023).
Roberts discloses 50 to 120 mg tyrosine/kg per day (p. 115, Discussion; p. 116, col. 2, 1st full para). 
Samples calculations:
Determine amount of protein per kg body weight per day based upon 150 ml infant formula per kg body weight per day: 1.5 g protein/100ml=x g protein/150 ml/kg body weight*day; x = 2.25 g protein per kg body weight per day. 
Determine amount of tyrosine per 100 g protein based upon amount of tyrosine per kg body weight per day: (50 mg tyrosine /kg body weight *day)*(kg body weight*d/2.25 g protein)*(1 g tyrosine /1000 mg tyrosine)*(100 g tyrosine /100 g protein) = 2.22 g tyrosine /100 g protein. 

Van Goudoever
0.8 g protein/100 ml
1.35 g protein/100 ml
1.5 g protein/100 ml
Roberts



50 mg/kg*d
4.17 g tyrosine/100 g protein
2.47 g tyrosine/100 g protein
2.22 g tyrosine/100 g protein

10.00 g tyrosine/100 g protein
5.93 g tyrosine/100 g protein
5.33 g tyrosine/100 g protein


5.2-8.1 g valine per 100 g protein (claim 24, ln. 6-7)
Van Goudoever discloses total protein content in infant formula is preferably between 1.3 and 1.9 g protein/100 kcal, even more preferably between 1.3 and 1.8 g protein/100 kcal (para 0019). Van Goudoever discloses between 90 and 180 mg valine per 100 kcal in the total composition, preferably between 100 and 150 mg valine per 100 kcal, preferably between 105 and 121 mg valine per 100 kcal (para 0007). 	
Van Goudoever suggests between about 4.74 and 13.85 g valine per 100 g protein. 
Samples calculation: (90 mg valine /100 kcal)*(100 kcal/1.3 g protein)*(1 g valine /1000 mg valine)*(100 g valine /100 g protein)=6.92 g valine /100 g protein

1.3 g protein/100kcal
1.8 g protein/100kcal
1.9 g protein/100kcal
90 mg valine /100 kcal
6.92 g valine/100 g protein
5.00 g valine/100 g protein
4.74 g valine/100 g protein
100 mg valine /100 kcal
7.69 g valine/100 g protein
5.56 g valine/100 g protein
5.26 g valine/100 g protein
105 mg valine /100 kcal
8.08 g valine/100 g protein
5.83 g valine/100 g protein
5.53 g valine/100 g protein
121 mg valine /100 kcal
9.31 g valine/100 g protein
6.72 g valine/100 g protein
6.37 g valine/100 g protein
150 mg valine /100 kcal
11.54 g valine/100 g protein
8.33 g valine/100 g protein
7.89 g valine/100 g protein
180 mg valine /100 kcal
13.85 g valine/100 g protein
10.00 g valine/100 g protein
9.47 g valine/100 g protein


1.8-2.8 g methionine per 100 g protein (claim 24, ln. 7)
Van Goudoever discloses essential amino acids must be administered in the right proportions or protein synthesis will be reduced (para 0015). Van Goudoever discloses exemplary compositions having methionine (Example 3, para 0060; Example 4, para 0061). 

Huang is drawn to the amino acid requirements of infants. Huang discloses the importance of nutrition during early life (p. 9, top para). Huang discloses early nutrition has a programming effect on health in later life, and is associated with obesity, coronary heart disease, neurodevelopmental outcome, cardiovascular and allergic diseases in later life (p. 9, top para). Huang discloses nine amino acids are classified essential since they cannot be synthesized de novo by the human body, and must be provided by the diet (p. 9, 2nd para). Huang discloses providing infants with sufficient amount of amino acids is essential for growth, since the protein synthesis rate is limited by the first limiting essential amino acid in the diet (p. 9, last para). Huang discloses excess of amino acid intake is a burden on the immature kidneys and liver (p. 10, top para). Huang discloses it is crucial to supply a balanced amount of amino acids in an optimal composition to the infants (p. 10). 
Huang discloses methionine is an essential amino acid and is also needed for the biosynthesis of carnitine, which is essential for fatty acid metabolism (p. 67). Huang discloses methionine deficiency impairs growth and has an impact on the sulfur metabolic pathways in the synthesis of its key metabolic intermediates (p. 67). Huang discloses determining the methionine requirement of infants (p. 68). Huang discloses minimal obligatory methionine requirement of enterally fed term infants is about 38 mg·kg-1·d-1 (p. 77). Huang discloses methionine requirement range of 38 to less than 49-80 mg/kg/d (minimal obligatory methionine requirement is determined to be 38 mg·kg-1·d-1 for term neonates fed an amino acid based formula provided with an excess of cysteine. Current infant formulas provide excess methionine (49-80 mg·kg-1·d-1) when 150 mL·kg-1·d-1 is consumed, p. 80). 
Note both Huang and the presently disclosed invention use IAAO method to determine methionine amounts. Also note that Huang determined the breakpoint of methionine to be 38 g·kg-1·d-1 (Huang, p. 76, figure 3B), which is the same as the presently disclosed invention (specification, p. 36, Table 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an infant formula with methionine, as taught in Van Goudoever, wherein the amount of methionine is between about 38 to less than 49-80 mg/kg/d, as 
With respect to the g methionine /100 g protein, Van Goudoever in combination with Huang suggests between about 1.69 to about 6.67 g methionine per 100 g protein. 
Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). Van Goudoever discloses less than 1.5 g protein per 100 ml, more preferably between 0.8 and 1.35 g per 100 ml (para 0023).
Huang discloses tryptophan requirement range of methionine in amounts of between about 38 to less than 49-80 mg/kg/d (p. 80).
Sample Calculation: (38 mg methionine/kg*d)*(100 ml/0.8 g protein)*(kg*d/150 ml formula)*(1 g methionine /1000 mg methionine)*(100 g methionine /100g protein)=3.17 g methionine /100 g protein.
Van Goudoever
0.8 g protein/100 ml
1.35 g protein/100 ml
1.5 g protein/100 ml
Huang



38 mg methionine/kg*d
3.17 g methionine /100g protein
1.88 g methionine /100g protein	
1.69 g methionine /100g protein
49 mg methionine/kg*d
4.08 g methionine /100g protein
2.42 g methionine /100g protein
2.18 g methionine /100g protein
80 mg methionine/kg*d
6.67 g methionine /100g protein
3.95 g methionine /100g protein
3.56 g methionine /100g protein


optionally 3.2-5.0 g threonine per 100 g protein (claim 24, ln. 8)
Van Goudoever discloses exemplary compositions having threonine (Example 3, para 0060; Example 4, para 0061). 
Van Goudoever does not disclose 3.2-5.0 g threonine per 100 g protein. 
Pratt discloses the need of precise knowledge of nutritional requirements is an obvious one (p. 231, 1st sentence). Pratt discloses an infant having minimum threonine requirement between 45 and 58 mg per kilogram per day (p. 239, last para). Pratt discloses an infant having minimum threonine requirement between 48 and 70 mg per kilogram per day (p. 240, 1st para). Pratt discloses an infant having minimum threonine 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an infant with threonine, as taught in Van Goudoever, wherein the amount of threonine is between 45 and 87 mg/kg*day and/or greater than about 60 mg per kilogram per day, as taught in Pratt, to obtain a method for promoting, assisting or achieving balanced growth or development in an infant and/or for preventing or reducing the risk of unbalanced growth or development in an infant comprising administering between threonine in amounts of 45 and 87 mg/kg*day and/or greater than about 60 mg per kilogram per day. One of ordinary skill in the art at the time of invention would have been motivated to administer threonine in amounts of 45 and 87 mg/kg*day and/or greater than about 60 mg per kilogram per day to avoid threonine deficiency, which causes a failure to gain weight and impaired retention of nitrogen (Pratt, p. 250, 2nd para from bottom).
With respect to the g threonine /100 g protein, Van Goudoever in combination with Pratt suggests between about 2.0 to about 7.25 g threonine per 100 g protein. 
Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). Van Goudoever discloses less than 1.5 g protein per 100 ml, more preferably between 0.8 and 1.35 g per 100 ml (para 0023).
Pratt discloses inadequate amounts of threonine between 30 and 59 mg/kg*day (p. 244, Table 2). Pratt discloses adequate amounts of threonine between 45 and 87 
Sample Calculation: (45 mg threonine /kg*d)*(100 ml/0.8 g protein)*(kg*d/150 ml formula)*(1 g methionine /1000 mg threonine)*(100 g threonine /100g protein)=3.75 g threonine /100 g protein.
Van Goudoever
0.8 g protein/100 ml
1.35 g protein/100 ml
1.5 g protein/100 ml
Pratt



45 mg threonine /kg*d
3.75 g threonine/100 g protein
2.22 g threonine/100 g protein
2.00 g threonine/100 g protein
60 mg threonine /kg*d
5.00 g threonine/100 g protein
2.96 g threonine/100 g protein
2.67 g threonine/100 g protein
87 mg threonine /kg*d
7.25 g threonine/100 g protein
4.30 g threonine/100 g protein
3.87 g threonine/100 g protein


Additionally with respect to amino acid concentrations and ratios (claim 24, (a), (b), and (c): 
Attention is also drawn to MPEP 2144.05 II, discussing that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art recognizes the conventional nature of providing amino acids in infant formula for the purpose of ensuring optimized growth (see e.g., Van Goudoever, para 0002). As such, a change in amino acid concentrations represents the mere carrying forward of an conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the 

weight ratio of phenylalanine to the sum of isoleucine, leucine, valine, tryptophan, tyrosine, and methionine of from 1:7.237 (0.138) to 1:10.810 (0.0925) (claim 24, ln. 2-4)
As discussed above, the prior art suggests overlapping ranges of amino acids. As such, the prior art also suggests overlapping ranges of the recited ratio. 
Additionally the discussion of MPEP 2144.05 II applies here as above. A change in amino acid concentrations represents the mere carrying forward of an conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

wherein the infant formula comprises a protein level of 0.9 to 1.4 g of protein per 100 mL of infant formula (claim 24, ln. 9-10)
Van Goudoever discloses less than 1.5 g protein per 100 ml, more preferably between 0.8 and 1.35 g per 100 ml (para 0023). Van Goudoever discloses total protein content in infant formula is preferably between 1.3 and 1.9 g protein/100 kcal, even more preferably between 1.3 and 1.8 g protein/100 kcal (para 0019). 

Regarding claim 25: Van Goudoever discloses exemplary compositions having threonine tryptophan (Example 3, para 0060; Example 4, para 0061). 
Van Goudoever does not disclose 10-12 mg tryptophan per 100 ml formula. 
Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). 
Huang discloses tryptophan requirement range of 15 to 31 mg/kg/d (p. 95). 
Van Goudoever in combination with Huang suggests about 10 to about 20.7 mg tryptophan/100 ml formula. 
Sample Calculation: (15 mg tryptophan/kg*d)*(kg*d/150 ml formula)*(100 mg tryptophan/100 ml)= 100 mg tryptophan/100 ml formula. 


Regarding claims 26 and 28: As discussed above, the prior art suggests overlapping ranges of amino acids. As such, the prior art also suggests overlapping ranges of the recited ratio. 
Additionally the discussion of MPEP 2144.05 II applies here as above. A change in amino acid concentrations represents the mere carrying forward of an conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Regarding claim 27: Van Goudoever discloses normally infants are fed 150 ml of infant formula per kg body weight per day (para 0022). 
Pratt discloses adequate amounts of threonine between 45 and 87 mg/kg*day (p. 244, Table 2). Pratt discloses minimum threonine requirement was determined to be approximately 60 mg per kilogram per day for infants (p. 250, Summary). 
Van Goudoever in combination with Pratt suggests between about 30 and 58 mg threonine/100 ml formula and minimum threonine of about 40 mg threonine/100 ml.
Sample Calculation: (45 mg threonine /kg*d)*(kg*d/150 ml formula)*(100 mg threonine /100 ml)=  30 mg threonine /100 ml formula. 

Method claims 31-33 and 38-39
Regarding claim 31: Van Goudoever discloses a method of providing nutrition to an infant (para 0013) comprising administering a formula to an infant (feeding, para 0008). With respect to the amino acids, the discussion of the composition of claim 24 is relied on as above. 

Additionally, the phrase “for (a) promoting, assisting or achieving balanced growth or development in an infant, and/or (b) preventing or reducing the risk of obesity later in life in an infant and/or (c) preventing or reducing the risk of unbalanced growth or development in an infant” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests the extent of the manipulative steps. As such, the phrase “for (a) promoting, assisting or achieving balanced growth or development in an infant, and/or (b) preventing or reducing the risk of obesity later in life in an infant and/or (c) preventing or reducing the risk of unbalanced growth or development in an infant” does not result in a manipulative difference between the claimed invention and the prior art. 
Finally, a patent should not be granted for appellant's discovery of a result that would flow naturally from the teachings of the prior art. In re Kepler, 56 USPQ 177, 180. In the present case, the “(a) promoting, assisting or achieving balanced growth or development in an infant, and/or (b) preventing or reducing the risk of obesity later in life in an infant and/or (c) preventing or reducing the risk of unbalanced growth or development in an infant” is the result that naturally flows from the step of administering the composition. As such, it is not a basis for patentability. 
Regarding claim 33: Van Goudoever discloses term infant (para 0013; 0044).
Regarding claim 38: Van Goudoever discloses promoting, assisting or achieving balanced growth or development of the brain of an infant and/or the cognitive function of an infant (cognitive function, para 0013). With respect to the amino acids and protein content, the discussion of the composition of claim 24 is relied on as above. 

Finally, a patent should not be granted for appellant's discovery of a result that would flow naturally from the teachings of the prior art. In re Kepler, 56 USPQ 177, 180. In the present case, the “promoting, assisting or achieving balanced growth or development of the brain of an infant and/or the cognitive function of an infant” is the result that naturally flows from the step of administering the composition. As such, it is not a basis for patentability.
Regarding claim 39: Van Goudoever discloses promoting, assisting or achieving balanced growth or development of the body of an infant and/or the infant’s body composition (optimal growth, para 0008). Van Goudoever discloses term infant (para 0013; 0044). Additionally, the phrase “for promoting, assisting or achieving balanced growth or development of the body of an infant and/or the infant’s body composition” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests the extent of the manipulative steps. As such, the phrase “for promoting, assisting or achieving balanced growth or development of the body of an infant and/or the infant’s body composition” does not result in a manipulative difference between the claimed invention and the prior art. 
Finally, a patent should not be granted for appellant's discovery of a result that would flow naturally from the teachings of the prior art. In re Kepler, 56 USPQ 177, 180. .

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
35 USC 101
Applicant argues infant formula is not a product of nature because they are man-made, manufactured compositions (remarks, p. 5-6). Examiner is not persuaded by this argument. The product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Emphasis added. MPEP 2106.04(b) II. In the present case, the fact that the infant formula is a man-manufactured composition does not render the claims patent eligible. 35 USC 101 requires a non-naturally occurring product (e.g., infant formula) to have a markedly different characteristics from any naturally occurring counterpart (e.g., breast milk). In the present case, the claims do not recite a composition having markedly different characteristics from a naturally occurring counterpart (e.g., breast milk). Therefore, the claims are not drawn to patent eligible subject matter. 
Applicant argues the present infant formula does not mimic human milk (remarks, p. 5-6). Applicant argues the claimed formulas have different amino acid profiles and protein content than human milk (remarks, p. 5-6). Examiner is not persuaded by this argument. The product of nature exceptions include non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. MPEP 2106.04(b) II. The markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart. MPEP 2106.04(c) II B. To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. In order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. MPEP 2106.04(c) II. C. 
In the present case, the difference in amino acid concentration of protein content represents an incidental change in a characteristic of the naturally occurring counterpart. The claimed nature-based product and its counterpart have the biological function of providing nutrition to the infant to allow proper growth and development. Furthermore as discussed in the rejections, human milk comprises phenylalanine, Isoleucine, leucine, tryptophan, tyrosine, valine, methionine, threonine, and protein (see Secretin, US 2012/0015077 A1, para 0025, Table 2). As evidenced by Zhang et al., the amounts of amino acid concentrations change during various lactation stages (p. 4807, Table 4). Since the differences in concentration represent incidental changes, the applicant has not demonstrated the claimed invention has a marked difference from the natural product. 

35 USC 103
Applicant argues Zhang fails to suggest the claimed range of phenylalanine (remarks, p. 6-7). Examiner is not persuaded by this argument. Van Goudoever discloses exemplary compositions having phenylalanine. Van Goudoever does not disclose the amount of phenylalanine is 39-46 mg phenylalanine per 100 ml. Zhang discloses advances in infant nutrition composition and functionality often begin with a more thorough understanding of human milk (p. 4801, last para). Zhang discloses milk comprises phenylalanine (Phe) in amounts of 39.0 mg/100 ml, 43.9 mg/100 ml, 46.0 mg/100 ml, and 59.2 mg/100 ml (p. 4807, Table 4). As such, Zhang discloses the conventional nature of infant food having phenylalanine within the claimed range. 
Applicant argues the rejections pick and choose various amino acids concentrations to arrive at the claimed concentration (remarks, p. 7). Examiner is not persuaded by this argument. The rejections provide findings of fact for each concentration and discuss why each concentration is prima facie obvious. Furthermore, the rejections discuss that the prior art recognizes the conventional nature of providing amino acids in infant formula for the purpose of ensuring optimized growth (see e.g., 
Applicant argues the claimed invention did not begin with mimicking human milk (remarks, p. 8). Examiner is not persuaded by this argument. Analogous to the concept that “Patentability shall not be negatived by the manner in which the invention was made” (35 USC 103), the beginning point of the present invention fails to patentably distinguish the claimed invention form the prior art. 
Applicant argues Roberts is drawn to parenteral nutrition (remarks, p. 8-9).  Examiner is not persuaded by this argument. Roberts discloses an orally/enterally fed neonate requires 50 to 120 mg tyrosine/kg per day (p. 115, Discussion; p. 116, col. 2, 1st full para).
Applicant argues Zhang teaches a phenylalanine content that is 39% higher than presently recited in claims 32 and 38 (remarks, p. 9). Examiner is not persuaded by this argument. Claims 31 and 39 recite methods of using the claim 24 product. Claims 24, 32, and 38 recite “39 - 46 mg phenylalanine per 100 ml” (claim 24, ln. 2; claim 32, ln. 5; claim 38, ln. 4). Zhang discloses phenylalanine (Phe) in amounts of 39.0 mg/100 ml, 43.9 mg/100 ml, 46.0 mg/100 ml, and 59.2 mg/100 ml (p. 4807, Table 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619